Citation Nr: 9922879	
Decision Date: 08/13/99    Archive Date: 08/24/99

DOCKET NO.  96-00 103A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from November 1981 to 
November 1985, and from September 1987 to September 1991.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 1995 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the United 
States Department of Veterans Affairs (VA).  In that 
decision, the RO denied service connection for a skin 
disorder.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  Medical records during and since the veteran's service 
have shown recurrent rashes on the veteran's scalp, face, 
neck, arms, trunk, groin, and buttocks, diagnosed as 
psoriasis, various tinea conditions, and pityriasis rosea.


CONCLUSION OF LAW

A chronic skin disorder, variously diagnosed as psoriasis, a 
tinea condition, and pityriasis rosea, and manifested by 
recurrent rashes, was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he has chronic, recurrent skin 
rashes that began while he was in service.  Service 
connection may be established for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1998).  
A person who submits a claim for veteran's benefits has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has defined a well 
grounded claim as a plausible claim; one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

In this case, there is medical evidence that the veteran has 
had skin rashes both during and after service.  The Board 
finds that the evidence is sufficient to make the veteran's 
service connection claim plausible and well grounded.  When a 
veteran has presented a well grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991), VA has a duty 
to assist the veteran in the development of his claim.  
38 U.S.C.A. § 5107(a) (West 1991).  The Board finds that the 
facts relevant to the veteran's claim have been properly 
developed, such that VA has satisfied its statutory 
obligation to assist the veteran in the development of his 
claim.

The report of a September 1981 medical examination of the 
veteran for entrance into service did not note any skin 
rashes.  The veteran's service medical records reflect that 
he was seen for skin problems, particularly rashes, on 
several occasions during his two periods of service.  In 
March 1982 he was seen for mites in his groin area, which 
were diagnosed as Pediculus pubis.  In December 1982, he was 
seen for a rash on his left arm, which the examiner diagnosed 
as dry skin.  In July 1984, he was seen for a rash in his 
groin, for which the examiner did not provide a specific 
diagnosis.  On various occasions from March to October 1985, 
the veteran was seen for revision of scars on his face and 
right arm.  He was also noted at that time to have a 
serpiginous rash on his face and right arm.  In December 
1987, he was seen for a rash on his forehead and above his 
ear, diagnosed as psoriasis or tinea capitis.  In August and 
September 1989, he was seen for a serpiginous rash on his 
scalp, hairline, neck, and trunk, diagnosed as psoriasis, 
tinea capitis, or tinea corporis.  At that time, the veteran 
reported that the rash was recurrent, and had first appeared 
three to four years earlier.

The veteran has reported that he has had recurrent rashes 
since service.  VA treatment and examination records dated in 
1994, 1995, and 1997 indicated that the veteran had rashes on 
his buttocks and left arm.  VA physicians have diagnosed the 
rashes as tinea corporis, tinea versicolor, and pityriasis 
rosea.

While there have been some variations in location and 
diagnosis, the medical records reflect that the veteran has 
had recurrent rashes during service and continuing after 
service.  The evidence reasonably shows that the veteran has 
a recurrent skin disorder that was first noted during 
service.  Therefore, the Board grants service connection for 
recurrent rashes due to a chronic skin disorder, to include 
psoriasis, a tinea condition, and pityriasis rosea.


ORDER

Entitlement to service connection for recurrent rashes due to 
a chronic skin disorder, to include psoriasis, a tinea 
condition, and pityriasis rosea, is granted.




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

